DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Federspiel et al. (US 2019/0021877) in view of Cooke (US 2011/0191084).
 	Regarding claim 1, Federspiel et al. disclose an apparatus for treating a fracture in a bone, comprising a first panel (90) comprising a first side (see figure below), a second side (see figure below), a third side (see figure below) opposite the first side, and a fourth side (see figure below) opposite the second side, wherein the first and third  a second panel (88) comprising a first side (see figure below), a second side (see figure below), a third side (see figure below) opposite the first side, and a fourth side (see figure below) opposite the second side, wherein the first and third sides of the second panel comprise a length that is greater than the length of the second and fourth sides of the second panel (figures 2, 3, 6); one or more first metallic wires (94’s) selectively positioned in between the first panel and the second panel (figures 1-6), wherein the first metallic wires are selectively positioned to correspond to anatomic axis lines of a human skeleton (figures 7-10), wherein all sides of the first panel are attached to the second panel to sandwich the one or more first metallic wires therebetween (figures 1, 4-5), and wherein the first panel and the second panel comprise a radiolucent material (¶34), and wherein the first panel and the second panel each include markers (84, 86a-86d, ¶36-37).
 	However, Federspiel et al. fail to teach or disclose that the first and second panels are rectangular in shape, and rather teach an oblong “bowtie” shape. 	It would have been an obvious matter of design choice to one skilled in the art at the time of filing to construct the panels of Federspiel et al. to be rectangular in shape rather than “bowtie” in shape, since applicant has not disclosed that such shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a radiolucent panel for placement onto or next to a bone for radiographic imaging and comparison to the bone.  The resultant device would yield the first and third sides of the first and second panels being parallel to one another as the opposite sides of a 
 	Cooke teaches a panel having distance ruler markers (11a, figure 4) that extend along the panel (¶68) as it allows for the projection of the length of the object being imaged as well as the angulation (¶68, figure 4). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the panels of Federspiel et al. to include distance ruler markers extending along at least the first and third sides of each respective panel as taught by Cooke as it allows for the projection of the length of the object being imaged as well as the angulation.
 	Regarding claim 2, Federspiel et al. disclose a plurality of second metallic wires (96’s, figure 6) selectively positioned in between the first rectangular panel and the second rectangular panel (figures 1-6), wherein the second metallic wires are selectively positioned to correspond to mechanical axis lines (figures 7-10). 	Regarding claim 3, Federspiel et al. disclose a plurality of third metallic wires (64 and 92) selectively positioned in between the first rectangular panel and the second rectangular panel, wherein the third metallic wires are selectively positioned to correspond to a ruler (if one so chooses to provide the apparatus with or near a ruler). 	Regarding claim 4, Federspiel et al. disclose that the position of the one or more first metallic wires can be compared to an image of a bone shown on a fluoroscopic image (figures 7-10 and ¶10-13).  	Regarding claim 5, Federspiel et al. disclose that the one or more first metallic wires corresponding to anatomic axes of a human skeleton are visible on a fluoroscopic image (figures 7-10 and ¶10-13). 	Regarding claim 7, Federspiel et al. disclose that the first and second metallic wires are positioned relative to one another to correspond to one of the medial neck shaft angle (MNSA); the anterior medial proximal angle (aMPFA); the joint line congruency angle (JLCA); the medial proximal tibial angle (MPTA); the mechanical lateral proximal femoral angle (mLPFA); the mechanical lateral proximal femoral angle (mLPFA); the mechanical lateral distal femoral angle (mLDFA); the anatomic lateral distal femoral angle (aLDFA); and the lateral distal tibial angle (LDTA) (figures7, 8 and 10). 	Regrading claim 8, Federspiel et al. disclose the first panel, second panel, and one or more first metallic wires comprise a frontal plane guide (figures 2, 3, 12, 13 and 16). 	Regarding claim 9, Federspeil et al. disclose the first panel, second panel, and one or more first metallic wires comprise a sagittal plane guide (figures 1-3, 7 and 11-15).
 	Claims 6 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Federspiel et al. (US 2019/0021877) in view of Joseph et al. (US 2009/0022272) in view of Cooke (US 2011/0191084). 	Regarding claim 6, Federspiel et al. disclose that the first rectangular panel further comprises an inner surface (see figure below) that is operatively connected to .

 	Regarding claim 10, Federspeil et al. disclose an apparatus for treating a fracture in a bone, comprising a first panel (90) comprising a first side (see figure below), a second side (see figure below), a third side (see figure below) opposite the first side, and a fourth side (see figure below) opposite the second side, wherein the first and third sides comprise a length that is greater than the length of the second and fourth sides (figures 2, 3, 6); a second panel (88) comprising dimensions substantially similar to the first rectangular panel (figures 1-6); one or more first radiopaque markers (94’s) selectively positioned in between the first panel and the second panel, wherein the radiopaque maker is selectively positioned to correspond to anatomic axis lines of a human skeleton (figures 7-10), wherein all sides of the first panel are physically attached to the second rectangular panel to sandwich the one or more first radiopaque markers, and the first and second panels comprise a radiolucent material (¶34), wherein the first panel and the second panel include markers (84, 96a-96d), and wherein the 
 	However, Federspiel et al. fail to teach or disclose that the first and second panels are rectangular in shape, and rather teach an oblong “bowtie” shape. 	It would have been an obvious matter of design choice to one skilled in the art at the time of filing to construct the panels of Federspiel et al. to be rectangular in shape rather than “bowtie” in shape, since applicant has not disclosed that such shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a radiolucent panel for placement onto or next to a bone for radiographic imaging and comparison to the bone. 	Additionally, Federspiel et al. fail to teach or disclose that the one or more radiopaque marker is ink, rather they teach that it is wire (¶40). 	Joseph shows that radiopaque ink is an equivalent structure known in the art (¶48).  Therefore, because these two radiopaque marker were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the ink of Joseph in for the for wire of Federpiel et al. 	Further, Federspeil et al. fail to teach or disclose that the first and second panel include distance ruler markers.  Rather, Federspiel et al. teach that the markers can “have various indicia to facilitate proper use of the guide”.
 	Cooke teaches a panel having distance ruler markers (11a, figure 4) that extend along the panel (¶68) as it allows for the projection of the length of the object being 
 	Regarding claim 11, Federspiel et al. in view of Joseph disclose one or more second lines of radiopaque ink (96’s of Federspiel in view of Joseph) selectively positioned in between the first panel and the second panel to correspond to mechanical axis lines (figures 1-10). 	Regarding claim 12, Federspiel et al. disclose one or more third lines of radiopaque ink (64 and 92 of Federspiel in view of Joseph) selectively positioned in between the first panel and the second panel to correspond to a ruler (if one so chooses to provide the apparatus with or near a ruler). 	Regarding claim 13, Federspiel et al. disclose the position of the one or more first lines of radiopaque ink of the first rectangular panel is configured to be compared to an image of a bone shown on a fluoroscopic image (figures 7-10, ¶10-13). 	Regarding claim 14, Federspiel et al. disclose the one or more first lines of radiopaque ink of the first rectangular panel corresponding to anatomic axes of a human skeleton are visible on a fluoroscopic image (figures 7-10, ¶10-13).  	Regarding claim 15, Federspiel et al. disclose that the first panel and the second panel comprise perforations (98 and 100’s, figure 6). 	Regarding claim 16, Federspiel et al. disclose one or more reference 


    PNG
    media_image1.png
    723
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    527
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775